 



Exhibit 10.29
DATED 18TH DAY OF JANUARY 2008
(1) CEVA IRELAND LIMITED
(2) IVOR FITZPATRICK
 
ASSIGNMENT OF LEASEHOLD INTEREST BY A COMPANY
OF
32-34, HARCOURT STREET, DUBLIN 2
 
MATHESON ORMSBY PRENTICE
70 Sir John Rogerson’s Quay
Dublin 2
Ireland
TEL + 353 1 232 2000
FAX + 353 1 232 3333
15764508.1

 

 



--------------------------------------------------------------------------------



 



THIS ASSIGNMENT is made on 18th day of January 2008
BETWEEN

(1)  
CEVA IRELAND LIMITED (FORMERLY PARTHUSCEVA IRELAND LIMITED) a Limited Liability
Company, company registration number 317331, having its registered office at
8-11, Lower Baggot Street, Dublin 2 (the “Assignor” which expression where the
context so admits or requires shall include its successors and assigns)

AND

(2)  
IVOR FITZPATRICK Solicitor of 44/45, St. Stephens Green, Dublin 2 (the
“Assignee” which expression where the context so admits or requires shall
include his executors administrators heirs and assigns)

WHEREAS:

A.  
By Lease (the “Lease”) made 8 November 1996 between (1) Veton Properties Limited
and (2) Silicon Systems Design Limited, the premises (the “Premises”) described
in the Schedule hereto were demised unto the said Silicon Systems Design Limited
for a term of 25 years from 8 November 1996 subject to the initial yearly rent
of IR£300,000.00 (EUR€380,921.42) subject to review as therein and to the
covenants on the part of the lessee and conditions therein contained.

B.  
By Deed of Assignment dated 16 May 2003 between (1) Silicon Systems Design
Limited and (2) the Assignor (under its then name of Parthusceva Ireland
Limited) the premises was assigned to the Assignor for the residue of the term
of years granted by the Lease subject to the said yearly rent thereby reserved
and to the covenants on the part of the lessee and conditions therein contained.

C.  
By Certificate of Incorporation on Change of name dated 14 January 2004
Parthusceva Ireland became known as Ceva Ireland Limited

D.  
The Assignor has agreed and is desirous of assigning all its estate and interest
in the Premises to the Assignee and the Assignor has agreed to pay to the
Assignee the sum of €3,887,735 and the Assignee has agreed to assume all of the
obligations and covenants on the lessee’s part contained in the Lease.

NOW THIS ASSIGNMENT WITNESSETH:

1.  
That in consideration of the Assignee assuming responsibility for all the
obligations, liabilities, covenants and rights of the Assignor pursuant to the
Lease from the date of these presents and in return for the payment by the
Assignor to the Assignee of the sum of €3,887,735 (the receipt of which the
Assignee hereby acknowledges) the Assignor as beneficial owner HEREBY GRANTS AND
ASSIGNS unto the Assignee the Premises TO HOLD the same unto and to the use of
the Assignee for all the residue unexpired of the said term of years demised by
the Lease SUBJECT TO the said rent thereby reserved and subject to the covenants
on the part of the lessee and conditions therein contained.

2.  
The Assignee hereby covenants with the Assignor to pay the rent reserved by the
Lease and to observe and perform the covenants on the part of the lessee and
conditions in the Lease contained and to indemnify and keep indemnified the
Assignee against all actions costs claims and demands arising out of the
non-payment of the said rent or any part thereof or the breach non-observance or
non-performance of the said covenants and conditions or any of them.

IT IS HEREBY CERTIFIED:

(i)  
That this is an instrument to which the provisions of Section 29 of the Stamp
Duties Consolidation Act, 1999 do not apply.
  (ii)  
That the provisions of Section 29 of the Companies Act, 1990 do not apply to
this instrument.

IN WITNESS WHEREOF the parties have hereunto caused their seals to be affixed
hereto the day and year first herein written.

 

1



--------------------------------------------------------------------------------



 



SCHEDULE
ALL THAT AND THOSE the premises demised by the Lease and therein described as
“ALL THAT AND THOSE the property comprised in Folio 2304F County Dublin as more
particularly known as the Lands and Premises known as 32/34, Harcourt Street in
the City of Dublin”.

 

2



--------------------------------------------------------------------------------



 



     
PRESENT when the Common Seal of THE ASSIGNOR was affixed hereto:
   
 
   
/s/ Fergal Shanahan
 
Fergal Shanahan
   
Director
   
Ceva Ireland Limited
   
 
   
/s/ Layla Bates
 
Layla Bates
   
Company Secretary
   
Ceva Ireland Limited
   
 
   
PRESENT when the Common Seal of THE ASSIGNEE was affixed hereto:
   
 
   
/s/ Vicky Pigor
 
Vicky Pigor
   
Solicitor
   
Dublin 2
   
 
   
/s/ Ivor Fitzpatrick
 
Ivor Fitzpatrick
   

 

3



--------------------------------------------------------------------------------



 



OCTOBER PROPERTY HOLDINGS LIMITED as the person now entitled to the Lessor’s
interest in the Lease in accordance with the alienation provisions contained in
the Lease hereby endorses its consent to the Assignment of the Premises by CEVA
Ireland Limited to Ivor Fitzpatrick in the manner herein provided and hereby
releases CEVA Ireland Limited from its obligations, covenants and liabilities
contained in the Lease whether past present or future with effect from the date
hereof.

     
PRESENT when the Common Seal of OCTOBER PROPERTY HOLDINGS LIMITED was affixed
hereto:
   
 
   
/s/ Ivor Fitzpatrick
 
Ivor Fitzpatrick
   
Director
   
October Property Holdings Limited
   
 
   
/s/ Paddy McKillen
 
Paddy McKillen
   
Director
   
October Property Holdings Limited
   

 

4



--------------------------------------------------------------------------------



 



DATED 18TH DAY OF JANUARY 2008
(1) CEVA IRELAND LIMITED
(2) IVOR FITZPATRICK
 
ASSIGNMENT OF LEASEHOLD INTEREST
BY A COMPANY
OF
32-24, HARCOURT STREET, DUBLIN 2
 
MATHESON ORMSBY PRENTICE
70 Sir John Rogerson’s Quay
Dublin 2
Ireland
TEL + 353 1 232 2000
FAX + 353 1 232 3333
15764508.1

 

